                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


LARWENCE C. MYNSBERGE

               Plaintiff,

v.                                                             CASE NO. 18-CV-2038

UNITED STATES OFFICE OF PERSONNEL
MANAGEMENT,

               Defendant.


                            NOTICE OF MOTION AND MOTION
                                 TO CHANGE VENUE


TO:    Office of Personnel Management
       1900 E. Street NW
       Washington, DC 20415

       PLEASE TAKE NOTICE that the plaintiff, Lawrence C. Mynsberge, by his attorneys,

Dempsey Law Firm, LLP, hereby moves the U.S. District Court for the Eastern District of

Wisconsin, Green Bay Division, the Honorable William C. Griesbach, presiding, for an Order

pursuant to 18 USC. § 1404(a) transferring this case to the United States District Court for the

Western District of Wisconsin.

       This motion shall be heard, if necessary, on a date and time to be set by the Court. The

grounds for this Motion are as follows:

       1.      This matter should have been filed in the Western District of Wisconsin initially.

However, because of the holidays and technological differences between the Eastern and Western

Districts, it was necessary to commence this case in the Eastern District of Wisconsin.




{07435643.DOCX.1}                                   



              Case 1:18-cv-02038 Filed 12/31/18 Page 1 of 3 Document 3
        2.      Specifically, the statute of limitations on this action expires January 1, 2019. It was

the undersigned’s intention to file this suit the week after Christmas.

        3.      However, the undersigned’s grandfather passed on December 22, 2018, and his

funeral in Michigan (and all corresponding travel) encompassed the week after Christmas.

        4.      Upon returning to the state Saturday, December 29th, the undersigned contacted the

Western District Clerk to obtain a case “shell.” Unlike the Eastern District, the Western District

clerks open a case number and “shell” for counsel and then counsel files the initiating document.

        5.      Upon sending the requisite documents to the Western District clerks, the

undersigned received automatic responses advising that the clerks were out of the office until

January 2, 2019.

        6.      The undersigned called the Western District clerk’s office and received an emergency

number for the chief clerk for matters that need to be filed outside of normal business hours.

        7.      The undersigned called the clerk on Saturday, December 29th, Sunday December

30th, and Monday, December 31st, in an effort to have a case shell opened. Each time the

undersigned left a message with the undersigned’s personal cell phone number for a return call.

        8.      Presumably, the chief clerk was on vacation and unable to return the call (which is

completely understandable). However, to protect the Plaintiff’s rights it was necessary to file prior

to the expiration of the statute of limitations.

        9.      Accordingly, this suit was commenced in this Court as this Court has both personal

and subject matter jurisdiction over the matter. Admittedly, however, as a resident of Marathon

County the case would more properly be venued in the Western District.

        WHEREFORE, Plaintiff respectfully requests the Court enter an Order transferring venue

of this matter to the Western District of Wisconsin.

                                         {07435643.DOCX.1}



              Case 1:18-cv-02038 Filed 12/31/18 Page 2 of 3 Document 3
                Dated at Oshkosh, Wisconsin this 31ST day of December, 2018.
                                             DEMPSEY LAW FIRM, LLP
                                             Attorneys for Plaintiff

                                             By:   s/ Heath G. Mynsberge       _
                                                    Heath G. Mynsberge
                                                    State Bar No. 1079827
ADDRESS:
210 North Main Street
P. O. Box 886
Oshkosh, Wisconsin 54903-0886
Telephone: (920) 235-7300
Facsimile: (920) 235-2011
Email: cjh@dempseylaw.com




                                     {07435643.DOCX.1}



              Case 1:18-cv-02038 Filed 12/31/18 Page 3 of 3 Document 3
